COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Richard Lynn Waggoner v. The State of Texas

Appellate case number:      01-20-00074-CR

Trial court case number:    CR19-3982

Trial court:                County Court at Law of Irion County

        Appellant, Richard Lynn Waggoner, has filed a motion to extend time to file his
brief in this appeal. Appellant’s brief is due 30 days after the later of the date the clerk’s
record is filed or the reporter’s record is filed. TEX. R. APP. P. 38.6(a). The clerk’s record
was filed in this appeal on January 10, 2020, and the reporter’s record was filed on February
1, 2020. Accordingly, because appellant’s brief is not due until 30 days after the reporter’s
record was filed on February 1, 2020, we dismiss appellant’s motion as moot. Appellant’s
brief is due on March 2, 2020.

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually          Acting for the Court


Date: February 6, 2020